      Case 5:18-cr-00026 Document 546 Filed 05/28/19 Page 1 of 2 PageID #: 2248



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                           BECKLEY DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
         Plaintiff,                                       )
                                                          )
vs.                                                       )          CRIMINAL NO.: 5:18-cr-00026-4
                                                          )
MICHAEL T. MORAN,                                         )
                                                          )
         Defendant.                                       )


                                                   ORDER

         On this day came the parties all for a hearing on the Defendant’s Motion to Modify

Condition of Pre-Trial Bond. (ECF No. 542) Appearing were Assistant United States Attorney

Monica Coleman on behalf of the United States, on behalf of the Defendant, John Tinney, Jr., Esq.,

the Defendant, in person, and United States Probation Officer Brett Taylor.

         The issue presented herein concerns an employment offer that the Defendant has received

from Schneider Regional Medical Center in St. Thomas, Virgin Islands which entails a two-week

shift at the medical center followed by two weeks off, during which the Defendant would return

to his residence in Covington, Virginia. Although the Defendant would not be leaving United

States territory, the United States objected to the Motion, because St. Thomas, Virgin Islands does

not participate in the Prescription Data Monitoring Program, therefore, there is no oversight

regarding the bond limitation concerning any prescriptions the Defendant may write. 1

         Before the Court fully consider whether there are conditions or sets of conditions that will



1
 The undersigned previously modified a condition of the Defendant’s bond on April 9, 2018 to allow him to prescribe
Schedule III, IV and V controlled substances to provide for greater ability to continue or maintain employment. (ECF
No. 234)
   Case 5:18-cr-00026 Document 546 Filed 05/28/19 Page 2 of 2 PageID #: 2249



reasonably assure the appearance of the Defendant at trial and the safety of others and the

community, the Court would require that the Defendant provide written proof, via affidavit or

otherwise, that the Chief of Staff of Schneider Regional Medical Center and the Chief of

Emergency Medicine of Schneider Regional Medical Center are clearly made aware of the bond

restriction regarding the inability of the Defendant to prescribe Schedule I or II Controlled

Substances as defined by 21 U.S.C. § 812. (ECF No. 234 at p. 5) Given that the charges contained

in the Indictment concerned serious offenses involving prescriptions for Schedule II controlled

substances and that the Defendant remains on bond that explicitly prohibits him from prescribing

Schedule II (and Schedule I) controlled substances, the Court hereby DENIES the Defendant’s

Motion (ECF No. 542) at this time, but will reconsider the Defendant’s Motion should the

Defendant provide this Court with written proof, via affidavit or otherwise, that the Chief of Staff

of Schneider Regional Medical Center and the Chief of Emergency Medicine of Schneider

Regional Medical Center are aware of the bond restriction regarding the inability of the Defendant

to prescribed Schedule I or II Controlled Substances as defined by 21 U.S.C. § 812 (see ECF No.

234 at p. 5) and that they will ensure that the Defendant’s prescribing practices will be monitored

where he will be precluded from prescribing any Schedule I or II controlled substances during his

employment.

       The Clerk is requested to send a copy of this Order to Defendant, Counsel for the

Defendant, the Assistant U.S. Attorney, and to the U.S. Probation Department.

       ENTERED: May 28, 2019.
